Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 1 of 11 PageID #: 796



                       UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

EQUAL EMPLOYMENT                          §
OPPORTUNITY COMMISSION                    §
                                          §
v.                                        § CIVIL NO. 4:20-CV-060-SDJ
                                          §
TIM SHEPHERD M.D., PA d/b/a               §
SHEPHERD HEALTHCARE, ET AL.               §

                               FINAL JUDGMENT

      This matter is before the Court on the Agreed Final Judgment filed by the

Plaintiff U.S. Equal Employment Opportunity Commission (hereafter Plaintiff or

“EEOC”) and the Defendants Tim Shepherd M.D., P.A. d/b/a Shepherd Healthcare

(hereafter “Shepherd Healthcare”) and Bridges Healthcare, P.A. The term “parties”

as used hereafter in this document is defined as the Plaintiff EEOC and Defendants

Tim Shepherd, M.D., P.A. d/b/a Shepherd Healthcare and Bridges Healthcare, P.A.

      IT IS THEREFORE ORDERED that a Final Judgment be entered as follows:

                                   I. RECITALS

      1.     EEOC filed its Original Complaint against Defendant Shepherd

Healthcare (3:17-cv-02569-L) in the Northern District of Texas, Dallas Division, on

September 20, 2017, and filed its First Amended Complaint on July 2, 2018. EEOC

filed suit under Title VII of the Civil Rights Act of 1964, as amended, and Title I of

the Civil Rights Act of 1991, to correct unlawful employment practices on the bases

of religion and retaliation and to provide appropriate relief to Almeda Gibson,

Courtney Maldonado, Stacy O’Laughlin, Joshua Stoner, Maria Ramirez, Amanda

Aguilar, Lee Jennings, Cameron Gibson, Krystal O’Bryan, and Jack Thomson, who
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 2 of 11 PageID #: 797



were adversely affected by such practices. The EEOC alleged that Defendant Tim

Shepherd M.D., P.A. violated Title VII by failing to accommodate an employee’s

religious beliefs, subjecting employees to a religiously based hostile work

environment     and   terminating   employees    in   retaliation   for   requests   for

accommodation and objections about being required to participate in the Defendant’s

morning Bible study and religious discussions. The Commission further alleged that

Defendant Tim Shepherd M.D., P.A. violated Title VII by retaliating against its

employees for their opposition to the company’s required religious practices. Finally,

the Commission alleged that the Defendant Tim Shepherd M.D., P.A. subjected

Maria Ramirez, Amanda Aguilar, Lee Jennings, Cameron Gibson, Krystal O’Bryan,

and Jack Thomson to a religiously-based hostile work environment in violation of

Title VII by imposing religious practices and beliefs on them.

       2.     On September 23, 2019, EEOC filed a Second Amended Complaint

adding Bridges Healthcare, P.A. as a second Defendant to its Title VII lawsuit under

a theory of successor liability.

       3.     Defendants denied all allegations made by the EEOC.

       4.     On January 3, 2020, the EEOC’s Title VII lawsuit was transferred to

the Eastern District of Texas, Sherman Division, Judge Sean Jordan presiding (4:20-

cv-00060-SDJ).

                                    II. PARTIES

       5.     Plaintiff is an agency of the United States charged with the

administration, interpretation and enforcement of Title VII of the Civil Rights Act,
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 3 of 11 PageID #: 798



and is expressly authorized to bring this action by Section 706(a) of Title VII, 42

U.S.C. Section 2000e–5(a).

      6.      More than 30 days prior to the institution of this lawsuit, Almeda

Gibson, Maria Ramirez, Amanda Aguilar, Lee Jennings, Cameron Gibson, Krystal

O’Bryan, and Jack Thomson filed timely charges of discrimination with the EEOC

alleging a violation of Sections 703(a) and 704(a) of Title VII of the Civil Rights Act

of 1964, as amended.

      7.      Courtney Maldonado, Stacy O’Laughlin, and Joshua Stoner are former

employees of the Defendants named as aggrieved individuals in the EEOC’s

Complaints.

      8.      Defendants Shepherd Healthcare and Bridges Healthcare, P.A. are both

family medicine practices owned entirely by Dr. Timothy Shepherd.

                          III. PRELIMINARY FINDINGS

      9.      This Court has jurisdiction of the subject matter of this action and the

parties, venue is proper, and all administrative prerequisites to the filing of this

action have been met. The EEOC’s Complaints state claims, which, if proven, would

authorize the Court to grant relief against both Defendants.

      10.     This Final Judgment is binding on Defendants Shepherd Healthcare

and Bridges Healthcare, P.A., and on any entity they own or control, either directly

or indirectly, whether through ownership of the stock of a corporation, interest in a

partnership LLC, limited partnership or other means of ownership.

      11.     Pursuant to F.R.C.P. 65(d), this Final Judgment is further binding on

the Defendants, their officers, agents, servants, and employees, and upon those
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 4 of 11 PageID #: 799



persons in active concert or participation with them who receive actual notice of this

Final Judgment.

      12.    Dr. Tim Shepherd agrees to notify the EEOC of any new medical

practice that he and/or Virginia Shepherd own or control, directly or indirectly.

Within ten (10) days of the opening of any new medical practice, Dr. Tim Shepherd

will notify the EEOC of the name and location of any such medical practice. Within

30 days of opening the new practice, Dr. Shepherd agrees to implement the provisions

of paragraphs 18-21 below in the new medical practice.

      13.    During the term of the Final Judgment, Defendants, their managers,

officers, agents and other persons in active concert or participation with them, or any

other person or entity acting on behalf of Defendants, are enjoined from:

             a. discriminating against any employee with respect to the terms,

             conditions, or privileges of his or her employment, including but not

             limited to terminating an employee when such adverse acts or omissions

             are based on religion;

             b. subjecting an employee to a hostile work environment based on

             religion; and,

             c. failing to provide a reasonable accommodation of an employee’s

             religious beliefs or practices.

      14.    Defendants Shepherd Healthcare and Bridges Healthcare, P.A., their

managers, officers, agents, successors and other persons in active concert or

participation with them, or any other person or entity acting on behalf of Defendants,

are enjoined from requiring or pressuring any employee to engage in religious-based
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 5 of 11 PageID #: 800



activities, including but not limited to workshops, meetings, social events,

conversations, prayers, and other communications or events of a religious nature.

      15.     Defendants Shepherd Healthcare and Bridges Healthcare, P.A., their

managers, officers, agents, successors and other persons in active concert or

participation with them, or any other person or entity acting on behalf of Defendants,

are enjoined from retaliating against any employee who opposes discrimination,

requests a religious accommodation, objects to activities with religious or spiritual

content, or who participates in any way in the filing, investigation, litigation, or

resolution of any complaint of discrimination or EEOC charge of discrimination.

      16.     The duration of any equitable provisions as set out below in this Final

Judgment shall be four (4) years from its effective date. The effective date of this

Final Judgment will be the date when it is signed and filed by the Court. This Court

shall retain jurisdiction of this action for a period of four (4) years and may enter such

other and further relief as it deems appropriate to ensure implementation and

enforcement of the provisions of this Final Judgment.

                              IV. MONETARY RELIEF

      17.     Judgment is entered in favor of Plaintiff EEOC on behalf of the

Charging Parties and aggrieved individuals in the amount of $375,000.00. This

settlement resolves all claims of the EEOC in this civil action as well as the claims of

all 10 persons identified in the EEOC’s Second Amended Complaint against the

Defendants.

      The parties (EEOC and Defendants Tim Shepherd, M.D., P.A. d/b/a Shepherd

Healthcare and Bridges Healthcare, P.A) agree to the following payment schedule:
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 6 of 11 PageID #: 801



      a.     On or before April 1, 2021, Defendants agree to pay $75,000;

      b.     On or before September 1, 2021, Defendants agree to pay $75,000;

      c.     On or before April 1, 2022, Defendants agree to pay $150,000; and

      d.     On or before September 1, 2022, Defendants agree to pay $75,000.

      The parties agree that 10 days before each payment is due, EEOC will provide

the Defendants with a distribution list for the aggrieved individuals with the amount

of payment due to each and the address to which the Defendants should mail each

check by U.S. certified mail, return receipt requested.

      Within 10 days after each payment is made, Defendants agree to send to EEOC

at the address below a copy of the checks and proof of the delivery of the checks:

      Meaghan Kuelbs
      Sr. Trial Attorney
      EEOC
      207 S. Houston Street
      Dallas, TX 75202
      Meaghan.Kuelbs@eeoc.gov

                               V. EQUITABLE RELIEF

      18.    Within 30 days after the effective date of this Final Judgment,

Defendants shall adopt specific anti-discrimination policies and complaint procedures

and distribute these policies and procedures to all employees. If either Shepherd

Healthcare and/or Bridges Healthcare, P.A. is no longer operational at the time this

Final Judgment is entered by the Court, any new medical practice opened by Tim or

Virginia Shepherd shall, within thirty (30) days of opening adopt specific anti-

discrimination policies and complaint procedures and distribute these policies and

procedures to all employees.
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 7 of 11 PageID #: 802



        These anti-discrimination policies and complaint procedures shall include, at

minimum, a detailed explanation of: (a) the prohibition of discrimination on the basis

of religion in all terms, conditions, and privileges of employment; (b) an employee’s

right to a reasonable accommodation of his/her personal religious beliefs or practices,

including the right of an employee to abstain from engaging in activities or portions

of activities that conflict with the employee’s personal religious beliefs; and, (c) an

employee’s right to be free from retaliation for requesting a religious accommodation,

making a complaint of discrimination, opposing practices he/she considers to be

discriminatory, participating in protected activity, or providing information related

to complaints of discrimination. The anti-discrimination policies and complaint

procedures will also include a clearly described process for requesting religious

accommodations and for making a complaint of discrimination, with the names of and

contact information for the persons to whom such requests and complaints can be

made.     These policies and procedures shall be distributed electronically to all

employees of Shepherd Healthcare and Bridges Healthcare, P.A.

        19.   Defendants shall provide annual mandatory training for all their

employees during each year that this Final Judgment is in effect. The first such

training shall be conducted within thirty (30) days of the effective date of this Final

Judgment. All trainings will be live and at least one (1) hour in duration. The training

will cover the rights and responsibilities of employers and employees under federal

anti-discrimination laws, with specific discussion of the prohibitions against religious

discrimination, harassment, reasonable accommodation, and retaliation. The

training will provide information to employees on how they should request religious
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 8 of 11 PageID #: 803



accommodation and the procedures for lodging complaints of discrimination.

Defendants shall also provide a one-hour training of the above-described subject

matter to any new supervisory/management or human resources employee within the

first thirty (30) days of their employment. If either Shepherd Healthcare and/or

Bridges Healthcare, P.A. is no longer operational at the time this Final Judgment is

entered by the Court, any new medical practice opened by Tim or Virginia Shepherd

shall, within thirty (30) days of opening, provide the training identified above,

regardless of the number of employees working for the Defendants at the time of the

training.

      All employees who attend the training sessions described above will print and

sign their full names and provide their job title on an attendance sheet that lists the

date, time and title of the training. Defendants shall annually, on September 1 of

each year during the term of the Final Judgment, provide the EEOC with the

attendance sheets for any training given since the last report.

      20.    In addition to the annual training described in paragraph 19,

Defendants shall provide three (3) hours of independent workplace discrimination

training to Dr. Tim Shepherd and Mrs. Virginia Shepherd within sixty (60) days of

the effective date of this Final Judgment. The training will review the rights and

responsibilities of employees and managers under federal anti-discrimination laws

and how such laws define unlawful discrimination. The training will emphasize Title

VII’s prohibition of religious harassment, discrimination on the basis of religion,

coerced religious practices, and retaliation. The training will also emphasize the
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 9 of 11 PageID #: 804



proper procedures for responding to requests for accommodation (whether formal or

informal) and complaints of discrimination.

      If either Shepherd Healthcare and/or Bridges Healthcare, P.A. is no longer

operational at the time this Final Judgment is entered by the Court, any new medical

practice opened by Tim or Virginia Shepherd shall, within thirty (30) days of opening,

provide the training identified above, regardless of the number of employees working

for the new practice.

      21.    The Defendants agree to electronically-distribute the Notice attached

hereto as Attachment A to all employees and post the Notice on employee bulletin

boards where other employment-related notices are posted. If either Shepherd

Healthcare and/or Bridges Healthcare, P.A. is no longer operational at the time this

Final Judgment is entered by the Court, any new medical practice opened by Tim or

Virginia Shepherd shall, within thirty (30) days of opening, electronically-distribute

the Notice attached hereto as Attachment A to all employees and post the Notice on

employee bulletin boards where other employment-related notices are posted.

      22.    Defendants shall, within 60 days of the effective date of this Final

Judgment send a written report to the EEOC confirming compliance with paragraphs

18-21. All reports shall be sent to:

      Meaghan Kuelbs, Sr. Trial Attorney
      EEOC
      207 S. Houston Street
      Dallas, TX 75202
      Meaghan.Kuelbs@eeoc.gov

      23.    Neither the EEOC nor Defendant Shepherd Healthcare or Defendant

Bridges Healthcare, P.A. shall contest the validity of this Final Judgment or the
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 10 of 11 PageID #: 805



jurisdiction of the federal district court to enforce this Final Judgment and its terms

for a period of four (4) years or the right of either party to the Final Judgment to bring

an enforcement action upon breach of any term of this Final Judgment by either

party. Nothing in this Final Judgment shall be construed to preclude the EEOC from

enforcing this Final Judgment in the event that Defendants fail to perform the

promises
    .    and representations contained herein. The EEOC shall be authorized to

seek compliance with the Final Judgment through civil action in the United States

District Court.

       24.     Each party shall bear its own costs, including attorney’s fees incurred in

this action.

       25.     All relief not expressly granted herein is DENIED.

The Clerk is directed to close this civil case.

         So ORDERED and SIGNED this 11th day of March, 2021.




                                                     ____________________________________
                                                     SEAN D. JORDAN
                                                     UNITED STATES DISTRICT JUDGE
Case 4:20-cv-00060-SDJ Document 94 Filed 03/11/21 Page 11 of 11 PageID #: 806



                                          ATTACHMENT A

                          NOTICE OF LAWSUIT AND SETTLEMENT

        This Notice is posted under a Final Judgment entered by a Federal District Court in a lawsuit
        filed by the U.S. Equal Employment Opportunity Commission against Tim Shepherd M.D., PA
        d/b/a Shepherd Healthcare and Bridges Healthcare d/b/a Shepherd Health.

Religious Discrimination Religious discrimination involves treating a person (an applicant or
employee) unfavorably because of his or her religious beliefs. The law protects not only people
who belong to traditional, organized religions, but also others who have sincerely held religious,
ethical or moral beliefs. Religious discrimination can also involve treating someone differently
because that person is married to (or associated with) an individual of a particular religion.

Policies/Practices
An employee cannot be forced to participate (or not participate) in a religious activity as a
condition of employment.

Employment Decisions and Harassment
The law forbids discrimination when it comes to any aspect of employment, including hiring, firing, pay,
job assignments, promotions, layoff, training, fringe benefits, and any other term or condition of
employment. It is illegal to harass a person because of his or her religion. Harassment can include, for
example, offensive remarks about a person's religious beliefs or practices. The harasser can be the victim's
supervisor, a supervisor in another area, a co-worker, or someone who is not an employee of the
employer, such as a client or customer.

Job Segregation
Title VII also prohibits workplace or job segregation based on religion (including religious garb and
grooming practices), such as assigning an employee to a non-customer contact position because of actual
or feared customer preference.

Reasonable Accommodation
The law requires an employer or other covered entity to reasonably accommodate an employee's religious
beliefs or practices, unless doing so would cause more than a minimal burden on the operations of the
employer's business. This means an employer may be required to make reasonable adjustments to the
work environment that will allow an employee to practice his or her religion. Examples of some common
religious accommodations include flexible scheduling, voluntary shift substitutions or swaps, job
reassignments, and modifications to workplace policies or practices, and allowing for religious
observances and dress or grooming that do not cause an undue hardship to the business.

 If you believe you have been discriminated against for any reason, you may contact the EEOC at 207 S.
  Houston St., 3rd Floor, Dallas, TX, 75202, or call them at (972) 918-3580. The EEOC enforces federal
      laws against discrimination in employment. More information about the EEOC can be found at
                                              www.eeoc.gov.

______________                                            ______________________________
Date                                                      Dr. Tim Shepherd

This Notice must remain posted until ________________.
